13‐4478‐cv (L) 
Glatt et al. v. Fox Searchlight Pictures, Inc. et al. 



                                       In the
               United States Court of Appeals
                           For the Second Circuit
                                ________ 
                                       
                           AUGUST TERM, 2014 
                                       
                       ARGUED: JANUARY 30, 2015  
                          DECIDED: JULY 2, 2015 
                                       
                       Nos. 13‐4478‐cv, 13‐4481‐cv 
                                       
   ERIC GLATT, ALEXANDER FOOTMAN, EDEN M. ANTALIK, ON BEHALF OF 
              HERSELF AND ALL OTHERS SIMILARLY SITUATED, 
                           Plaintiffs‐Appellees, 
                                       
                                     v. 
                                       
   FOX SEARCHLIGHT PICTURES, INC., FOX ENTERTAINMENT GROUP, INC., 
                         Defendants‐Appellants. 
                                ________ 
                                       
  Appeal from the United States District Court for the Southern District of 
                               New York. 
             No. 1:11‐CV‐6784 – William H. Pauley III, Judge. 
                                ________ 
                                       
Before: WALKER, JACOBS, and WESLEY, Circuit Judges. 
                                ________ 
 


   
     The clerk of the court is directed to amend the caption as set forth above. 
       2                                              Nos. 13‐4478‐cv, 13‐4481‐cv

       Plaintiffs, who were hired as unpaid interns, claim compensation as 

employees under the Fair Labor Standards Act and New York Labor Law. 

Plaintiffs  Eric  Glatt  and  Alexander  Footman  moved  for  partial  summary 

judgment  on  their  employment  status.  Plaintiff  Eden  Antalik  moved  to 

certify  a  class  of  all  New  York  interns  working  at  certain  of  defendants’ 

divisions between 2005 and 2010 and to conditionally certify a nationwide 

collective of all interns working at those same divisions between 2008 and 

2010.  The  district  court  (William  H.  Pauley  III,  J.)  granted  Glatt  and 

Footman’s motion for partial summary judgment, certified Antalik’s New 

York class, and conditionally certified Antalik’s nationwide collective. On 

defendants’  interlocutory  appeal,  we  VACATE  the  district  court’s  order 

granting  partial  summary  judgment  to  Glatt  and  Footman,  VACATE  its 

order certifying Antalik’s New York class, VACATE its order conditionally 

certifying  Antalik’s  nationwide  collective,  and  REMAND  for  further 

proceedings. 

                                    ________ 
                                            
                     NEAL  KUMAR  KATYAL,  Hogan  Lovells  US  LLP, 
                     Washington,  DC,  (Mary  Helen  Wimberly,  Frederick 
                     Liu, Hogan Lovells US LLP, Washington, DC, and Elise 
                     M.  Bloom,  Mark  D.  Harris,  Chantel  L.  Febus,  Amy  F. 
                     Melican, Joshua S. Fox, Proskauer Rose LLP, New York, 
                     NY, on the brief), for Defendants‐Appellants. 

                     RACHEL  BIEN,  Outten  &  Golden  LLP,  New  York,  NY, 
                     (Adam  T.  Klein,  Juno  Turner,  Outten  &  Golden  LLP, 
                     New York, NY, on the brief), for Plaintiffs‐Appellees. 
       3                                                Nos. 13‐4478‐cv, 13‐4481‐cv

                     MARIA  VAN‐BUREN,  U.S.  Department  of  Labor, 
                     Washington, DC, (Jennifer S. Brand, Paul L. Frieden, on 
                     the  brief),  for  M.  Patricia  Smith,  Solicitor  of  Labor,  U.S. 
                     Department  of  Labor,  Washington,  DC,  as  Amicus 
                     Curiae. 

                                      ________ 
 
JOHN M. WALKER, JR., Circuit Judge: 

       Plaintiffs, who were hired as unpaid interns, claim compensation as 

employees under the Fair Labor Standards Act and New York Labor Law. 

Plaintiffs  Eric  Glatt  and  Alexander  Footman  moved  for  partial  summary 

judgment  on  their  employment  status.  Plaintiff  Eden  Antalik  moved  to 

certify  a  class  of  all  New  York  interns  working  at  certain  of  defendants’ 

divisions between 2005 and 2010 and to conditionally certify a nationwide 

collective of all interns working at those same divisions between 2008 and 

2010.  The  district  court  (William  H.  Pauley  III,  J.)  granted  Glatt  and 

Footman’s motion for partial summary judgment, certified Antalik’s New 

York class, and conditionally certified Antalik’s nationwide collective. On 

defendants’  interlocutory  appeal,  we  VACATE  the  district  court’s  order 

granting  partial  summary  judgment  to  Glatt  and  Footman,  VACATE  its 

order certifying Antalik’s New York class, VACATE its order conditionally 

certifying  Antalik’s  nationwide  collective,  and  REMAND  for  further 

proceedings. 
      4                                             Nos. 13‐4478‐cv, 13‐4481‐cv

                               BACKGROUND 

      Plaintiffs  worked  as  unpaid  interns  either  on  the  Fox  Searchlight‐

distributed  film  Black  Swan  or  at  the  Fox  corporate  offices  in  New  York 

City.  They  contend  that  the  defendants,  Fox  Searchlight  and  Fox 

Entertainment  Group,  violated  the  Fair  Labor  Standards  Act  (FLSA),  29 

U.S.C. §§ 206‐07, and New York Labor (NYLL), N.Y. Labor Law § 652, by 

failing  to  pay  them  as  employees  during  their  internships  as  required  by 

the  FLSA’s  and  NYLL’s  minimum  wage  and  overtime  provisions.  The 

following background facts are undisputed except where noted. 

Eric Glatt 

      Eric  Glatt  graduated  with  a  degree  in  multimedia  instructional 

design  from  New  York  University.  Glatt  was  enrolled  in  a  non‐

matriculated  (non‐degree)  graduate  program  at  NYU’s  School  of 

Education when he started working on Black Swan. His graduate program 

did not offer him credit for his internship. 

      From  December  2,  2009,  through  the  end  of  February  2010,  Glatt 

interned  in  Black  Swan’s  accounting  department  under  the  supervision  of 

Production Accountant Theodore Au. He worked from approximately 9:00 

a.m.  to  7:00  p.m.  five  days  a  week.  As  an  accounting  intern,  Glatt’s 

responsibilities included copying, scanning, and filing documents; tracking 

purchase orders; transporting paperwork and items to and from the Black 

Swan set; maintaining employee personnel files; and answering questions 

about the accounting department. 
      5                                             Nos. 13‐4478‐cv, 13‐4481‐cv

      Glatt  interned  a  second  time  in  Black  Swan’s  post‐production 

department  from  March  2010  to  August  2010,  under  the  supervision  of 

Post Production Supervisor Jeff Robinson. Glatt worked two days a week 

from approximately 11:00 a.m. until 6:00 or 7:00 p.m. His post‐production 

responsibilities  included  drafting  cover  letters  for  mailings;  organizing 

filing  cabinets;  filing  paperwork;  making  photocopies;  keeping  the  take‐

out  menus  up‐to‐date  and  organized;  bringing  documents  to  the  payroll 

company; and running errands, one of which required him to purchase a 

non‐allergenic pillow for Director Darren Aronofsky. 

Alexander Footman 

      Alexander  Footman  graduated  from  Wesleyan  University  with  a 

degree in film studies. He was not enrolled in a degree program at the time 

of  his  Black  Swan  internship.  From  September  29,  2009,  through  late 

February  or  early  March  2010,  Footman  interned  in  the  production 

department  under  the  supervision  of  Production  Office  Coordinator 

Lindsay  Feldman  and  Assistant  Production  Office  Coordinator  Jodi 

Arneson. Footman worked approximately ten‐hour days. At first, Footman 

worked  five  days  a  week,  but,  beginning  in  November  2009,  he  worked 

only  three  days  a  week.  After  this  schedule  change,  Black  Swan  replaced 

Footman with another unpaid intern in the production department. 

      Footman’s responsibilities included picking up and setting up office 

furniture; arranging lodging for cast and crew; taking out the trash; taking 

lunch orders; answering phone calls; watermarking scripts; drafting daily 
       6                                              Nos. 13‐4478‐cv, 13‐4481‐cv

call  sheets;  photocopying;  making  coffee;  making  deliveries  to  and  from 

the  film  production  set,  rental  houses,  and  the  payroll  office;  accepting 

deliveries;  admitting  guests to  the  office;  compiling  lists  of  local  vendors; 

breaking down, removing, and selling office furniture and supplies at the 

end of production; internet research; sending invitations to the wrap party; 

and  other  similar  tasks  and  errands,  including  bringing  tea  to  Aronofsky 

and dropping off a DVD of Black Swan footage at Aronofsky’s apartment.  

Eden Antalik 

       Eden  Antalik  worked  as  an  unpaid  publicity  intern  in  Fox 

Searchlight’s corporate office in New York from the beginning of May 2009 

until the second week of August 2009. During her internship, Antalik was 

enrolled in a degree program at Duquesne University that required her to 

have an internship in order to graduate. Antalik was supposed to receive 

credit  for  her  internship  at  Fox  Searchlight,  but,  for  reasons  that  are 

unclear from the record, she never actually received the credit. 

       Antalik began work each morning around 8:00 a.m. by assembling a 

brief,  referred  to  as  “the  breaks,”  summarizing  mentions  of  various  Fox 

Searchlight  films  in  the  media.  She  also  made  travel  arrangements, 

organized catering, shipped documents, and set up rooms for press events. 

Prior Proceedings 

       On  October  19,  2012,  plaintiffs  filed  their  first  amended  class 

complaint  seeking  unpaid  minimum  wages  and  overtime  for  themselves 

and all others similarly situated. Thereafter, Glatt and Footman abandoned 
       7                                              Nos. 13‐4478‐cv, 13‐4481‐cv

their class claims and proceeded as individuals. After discovery, Glatt and 

Footman moved for partial summary judgment, contending that they were 

employees  under  the  FLSA  and  NYLL.  The  defendants  cross‐moved  for 

summary judgment claiming that Glatt and Footman were not employees 

under  either  statute.  At  about  the  same  time,  Antalik  moved  to  certify  a 

class  of  New  York  State  interns  working  at  certain  Fox  divisions  and  a 

nationwide FLSA collective of interns working at those same divisions. 

       On  June  11,  2013,  the  district  court  concluded  that  Glatt  and 

Footman  had  been  improperly  classified  as  unpaid  interns  rather  than 

employees  and  granted  their  partial  motion  for  summary  judgment.  The 

district  court  also  granted  Antalik’s  motions  to  certify  the  class  of  New 

York interns and to conditionally certify the nationwide FLSA collective. 

       On  September  17,  2013,  the  district  court,  acting  on  defendants’ 

motion, certified its order for immediate appeal under 28 U.S.C. § 1292(b). 

On November 26, 2013, we granted defendants’ petition for leave to file an 

interlocutory  appeal  from  the  district  court’s  orders.  For  the  reasons  that 

follow, we vacate the district court’s orders and remand. 

                                  DISCUSSION 

       At  its  core,  this  interlocutory  appeal  raises  the  broad  question  of 

under  what  circumstances  an  unpaid  intern  must  be  deemed  an 

“employee” under the FLSA and therefore compensated for his work. That 

broad  question  underlies  our  answers  to  the  three  specific  questions  on 

appeal. First, did the district court apply the correct standard in evaluating 
       8                                              Nos. 13‐4478‐cv, 13‐4481‐cv

whether  Glatt  and  Footman  were  employees,  and,  if  so,  did  it  reach  the 

correct  result?  Second,  did  the  district  court  err  by  certifying  Antalik’s 

class of New York interns? Third, did the district court err by conditionally 

certifying Antalik’s nationwide collective? 

       I.     Glatt’s and Footman’s Employment Status 

       We  review  the  district  court’s  order  granting  partial  summary 

judgment to Glatt and Footman de novo. See Velez v. Sanchez, 693 F.3d 308, 

313‐14  (2d  Cir.  2012).  Summary  judgment  is  appropriate  only  if,  drawing 

all  reasonable  inferences  in  favor  of  the  nonmoving  party,  there  is  no 

genuine issue of material fact and the moving party is entitled to judgment 

as a matter of law. Id. at 314. 

       With  certain  exceptions  not  relevant  here,  the  FLSA  requires 

employers to pay all employees a specified minimum wage, and overtime 

of time and one‐half for hours worked in excess of forty hours per week. 

29  U.S.C.  §§ 206‐07.  NYLL  requires  the  same,  except  that  it  specifies  a 

higher wage rate than the federal minimum. See N.Y. Labor Law § 652. An 

employee cannot waive his right to the minimum wage and overtime pay 

because waiver “would nullify the purposes of the [FLSA] and thwart the 

legislative  policies  it  was  designed  to  effectuate.”  Barrentine  v.  Arkansas‐

Best  Freight  Sys.,  Inc.,  450  U.S.  728,  740  (1981)  (internal  quotation  marks 

omitted); see also Tony & Susan Alamo Found. v. Secʹy of Labor, 471 U.S. 290, 

302 (1985) (exceptions to coverage under the FLSA affect more people than 
       9                                              Nos. 13‐4478‐cv, 13‐4481‐cv

those  workers  directly  at  issue  because  exceptions  are  “likely  to  exert  a 

general downward pressure on wages in competing businesses”). 

       The strictures of both the FLSA and NYLL apply only to employees. 

The FLSA unhelpfully defines “employee” as an “individual employed by 

an  employer.”  29  U.S.C.  § 203(e)(1).  “Employ”  is  defined  as  “to  suffer  or 

permit  to  work.”  Id. § 203(g).  New  York  likewise  defines  “employee”  as 

“any  individual  employed,  suffered  or  permitted  to  work  by  an 

employer.”  12  N.Y.C.R.R.  § 142‐2.14(a).  Because  the  statutes  define 

“employee” in nearly identical terms, we construe the NYLL definition as 

the  same  in  substance  as  the  definition  in  the  FLSA.  See  Zheng  v.  Liberty 

Apparel Co., 355 F.3d 61, 78 (2d Cir. 2003). 

       The  Supreme  Court  has  yet  to  address  the  difference  between 

unpaid interns and paid employees under the FLSA. In 1947, however, the 

Court  recognized  that  unpaid  railroad  brakemen  trainees  should  not  be 

treated  as  employees,  and  thus  that  they  were  beyond  the  reach  of  the 

FLSA’s minimum wage provision. See Walling v. Portland Terminal Co., 330 

U.S.  148  (1947).  The  Court  adduced  several  facts.  First,  the  brakemen‐

trainees  at  issue  did  not  displace  any  regular  employees,  and  their  work 

did  not  expedite  the  employer’s  business.  Id.  at  149‐50.  Second,  the 

brakemen‐trainees did not expect to receive any compensation and would 

not necessarily be hired upon successful completion of the course. See id. at 

150.  Third,  the  training  course  was  similar  to  one  offered  by  a  vocational 
        10                                                Nos. 13‐4478‐cv, 13‐4481‐cv

school. Id. at 152. Finally, the employer received no immediate advantage 

from the work done by the trainees. Id. at 153. 

        In 1967, the Department of Labor (“DOL”) issued informal guidance 

on  trainees  as  part  of  its  Field  Operations  Handbook.  The  guidance 

enumerated six criteria and stated that the trainee is not an employee only 

if  all  of  the  criteria  were  met.  See  DOL,  Wage  &  Hour  Div.,  Field 

Operations  Handbook,  Ch.  10,  ¶ 10b11  (Oct.  20,  1993),  available  at 

http://www.dol.gov/whd/FOH/FOH_Ch10.pdf.                    In    2010,    the       DOL 

published  similar  guidance  for  unpaid  interns  working  in  the  for‐profit 

private  sector.  This  Intern  Fact  Sheet  provides  that  an  employment 

relationship does not exist if all of the following factors apply: 

        1.     The internship, even though it includes actual operation 
        of  the  facilities  of  the  employer,  is  similar  to  training  which 
        would be given in an educational environment; 
        2.     The internship experience is for the benefit of the intern; 
        3.     The  intern  does  not  displace  regular  employees,  but 
        works under close supervision of existing staff; 
        4.     The  employer  that  provides  the  training  derives  no 
        immediate advantage from the activities of the intern; and on 
        occasion its operations may actually be impeded; 
        5.     The  intern  is  not  necessarily  entitled  to  a  job  at  the 
        conclusion of the internship; and 
        6.     The employer and the intern understand that the intern 
        is not entitled to wages for the time spent in the internship. 
DOL, Wage & Hour Div., Fact Sheet #71, Internship Programs Under The 

Fair      Labor       Standards        Act      (April       2010),     available      at 

http://www.dol.gov/whd/regs/compliance/whdfs71.pdf. 
       11                                             Nos. 13‐4478‐cv, 13‐4481‐cv

       The  district  court  evaluated  Glatt’s  and  Footman’s  employment 

using  a  version  of  the  DOL’s  six‐factor  test.  However,  the  district  court, 

unlike the DOL, did not explicitly require that all six factors be present to 

establish  that  the  intern  is  not  an  employee  and  instead  balanced  the 

factors. The district court found that the first four factors weighed in favor 

of finding that Glatt and Footman were employees and the last two factors 

favored  finding  them  to  be  trainees.  As  a  result,  the  district  court 

concluded  that  Glatt  and  Footman  had  been  improperly  classified  as 

unpaid interns and granted their motion for partial summary judgment. 

       The  specific  issue  we  face—when  is  an  unpaid  intern  entitled  to 

compensation  as  an  employee  under  the  FLSA?—is  a  matter  of  first 

impression  in  this  Circuit.  When  properly  designed,  unpaid  internship 

programs  can  greatly  benefit  interns.  For  this  reason,  internships  are 

widely  supported  by  educators  and  by  employers  looking  to  hire  well‐

trained  recent  graduates.1  However,  employers  can  also  exploit  unpaid 

interns  by  using  their  free  labor  without  providing  them  with  an 

appreciable  benefit  in  education  or  experience.  Recognizing  this  concern, 

all  parties  agree  that  there  are  circumstances  in  which  someone  who  is 

labeled an unpaid intern is actually an employee entitled to compensation 

under  the  FLSA.  All  parties  also  agree  that  there  are  circumstances  in 


   1  See,  e.g.,  Nat’l  Ass’n  of  Colleges  &  Emp’rs,  Position  Statement:  U.S. 
Internships  (July  2011),  available  at  http://www.naceweb.org  /advocacy/position‐
statements/united‐states‐internships.aspx (“NACE, Position Statement”). 
      12                                            Nos. 13‐4478‐cv, 13‐4481‐cv

which  unpaid  interns  are  not  employees  under  the  FLSA.  They  do  not 

agree on what those circumstances are or what standard we should use to 

identify them.  

      The  plaintiffs  urge  us  to  adopt  a  test  whereby  interns  will  be 

considered  employees  whenever  the  employer  receives  an  immediate 

advantage  from  the  interns’  work.  Plaintiffs  argue  that  focusing  on  any 

immediate advantage that accrues to the employer is appropriate because, 

in their view, the Supreme Court in Portland Terminal rested its holding on 

the finding that the brakemen trainees provided no immediate advantage 

to the employer. 

      The  defendants  urge  us  to  adopt  a  more  nuanced  primary 

beneficiary  test.  Under  this  standard,  an  employment  relationship  is 

created  when  the  tangible  and  intangible  benefits  provided  to  the  intern 

are greater than the intern’s contribution to the employer’s operation. They 

argue that the primary beneficiary test best reflects the economic realities 

of  the  relationship  between  intern  and  employer.  They  further  contend 

that  a  primary  beneficiary  test  that  considers  the  totality  of  the 

circumstances  is  in  accordance  with  how  we  decide  whether  individuals 

are employees in other circumstances. 

      DOL,  appearing  as  amicus  curiae  in  support  of  the  plaintiffs, 

defends  the  six  factors  enumerated  in  its  Intern  Fact  Sheet  and  its 

requirement that every factor be present before the employer can escape its 

obligation  to  pay  the  worker.  DOL  argues  (1)  that  its  views  on  employee 
       13                                             Nos. 13‐4478‐cv, 13‐4481‐cv

status  are  entitled  to  deference  because  it  is  the  agency  charged  with 

administering the FLSA and (2) that we should use the six factors because 

they come directly from Portland Terminal. 

       We decline DOL’s invitation to defer to the test laid out in the Intern 

Fact Sheet. As DOL makes clear in its brief, its six‐part test is essentially a 

distillation of the facts discussed in Portland Terminal.  DOL Br. at 11‐12, 21. 

Unlike an agency’s interpretation of ambiguous statutory terms or its own 

regulations, “an agency has no special competence or role in interpreting a 

judicial decision.” State  of  N.Y.  v. Shalala,  119 F.3d 175, 180  (2d  Cir. 1997). 

And  as  DOL  concedes,  DOL  Br.  at  21,  this  interpretation  is  entitled,  at 

most, to Skidmore deference to the extent we find it persuasive. See Skidmore 

v.  Swift  &  Co.,  323  U.S.  134,  140  (1944)  (the  weight  given  to  the 

Administrator’s  judgment  depends  on  “all  those  factors  which  give  it 

power  to  persuade”).  Because  the  DOL  test  attempts  to  fit  Portland 

Terminal’s  particular  facts  to  all  workplaces,  and  because  the  test  is  too 

rigid for our precedent to withstand, see, e.g., Velez, 693 F.3d at 326, we do 

not find it persuasive, and we will not defer to it. 

       Instead,  we  agree  with  defendants  that  the  proper  question  is 

whether  the  intern  or  the  employer  is  the  primary  beneficiary  of  the 

relationship. The primary beneficiary test has two salient features. First, it 

focuses on what the intern receives in exchange for his work. See Portland 

Terminal, 330 U.S. at 152 (focusing on the trainee’s interests). Second, it also 

accords  courts  the  flexibility  to  examine  the  economic  reality  as  it  exists 
       14                                                 Nos. 13‐4478‐cv, 13‐4481‐cv

between the intern and the employer. See Barfield v. N.Y.C. Health & Hosps. 

Corp., 537 F.3d 132, 141‐42 (2d Cir. 2008) (employment for FLSA purposes 

is “a flexible concept to be determined on a case‐by‐case basis by review of 

the totality of the circumstances”). 

       Although the flexibility of the primary beneficiary test is primarily a 

virtue,  this  virtue  is  not  unalloyed.  The  defendants’  conception  of  the 

primary  beneficiary test requires  courts to  weigh  a  diverse set  of  benefits 

to  the  intern  against  an  equally  diverse  set  of  benefits  received  by  the 

employer without specifying the relevance of particular facts. Cf. Brown v. 

N.Y.C. Dep’t of Educ., 755 F.3d 154, 163 (2d Cir. 2014) (“While our ultimate 

determination  [of  employment  status]  is  based  on  the  totality  of 

circumstances, our discussion necessarily focuses on discrete facts relevant 

to particular statutory and regulatory criteria.” (internal citation omitted)).  

       In  somewhat  analogous  contexts,  we  have  articulated  a  set  of  non‐

exhaustive  factors  to  aid  courts  in  determining  whether  a  worker  is  an 

employee  for  purposes  of  the  FLSA.  See,  e.g.,  Velez,  693  F.3d  at  330 

(domestic workers); Brock v. Superior Care, Inc., 840 F.2d 1054, 1058‐59 (2d 

Cir. 1988) (independent contractors). In the context of unpaid internships,2 

we think a non‐exhaustive set of considerations should include: 

       1.   The extent to which the intern and the employer clearly 
       understand that there is no expectation of compensation. Any 


   2  Like  the  parties  and  amici,  we  limit  our  discussion  to  internships  at  for‐
profit employers. 
       15                                            Nos. 13‐4478‐cv, 13‐4481‐cv

       promise  of  compensation,  express  or  implied,  suggests  that 
       the intern is an employee—and vice versa. 
       2.     The  extent  to  which  the  internship  provides  training 
       that  would  be  similar  to  that  which  would  be  given  in  an 
       educational  environment,  including  the  clinical  and  other 
       hands‐on training provided by educational institutions. 
       3.     The extent to which the internship is tied to the intern’s 
       formal  education  program  by  integrated  coursework  or  the 
       receipt of academic credit. 
       4.     The  extent  to  which  the  internship  accommodates  the 
       intern’s  academic  commitments  by  corresponding  to  the 
       academic calendar. 
       5.     The extent to which the internship’s duration is limited 
       to the period in which the internship provides the intern with 
       beneficial learning. 
       6.     The  extent  to  which  the  intern’s  work  complements, 
       rather  than  displaces,  the  work  of  paid  employees  while 
       providing significant educational benefits to the intern. 
       7.     The  extent  to  which  the  intern  and  the  employer 
       understand  that  the  internship  is  conducted  without 
       entitlement to a paid job at the conclusion of the internship. 
       Applying  these  considerations  requires  weighing  and  balancing  all 

of the circumstances. No one factor is dispositive and every factor need not 

point in the same direction for the court to conclude that the intern is not 

an  employee  entitled  to  the  minimum  wage.  In  addition,  the  factors  we 

specify  are  non‐exhaustive—courts  may  consider  relevant  evidence 

beyond the specified factors in appropriate cases. 

       This flexible approach is faithful to Portland Terminal. Nothing in the 

Supreme Court’s decision suggests that any particular fact was essential to 

its  conclusion  or  that  the  facts  on  which  it  relied  would  have  the  same 

relevance in every workplace. See Portland Terminal, 330 U.S. at 150‐53; see 
         16                                             Nos. 13‐4478‐cv, 13‐4481‐cv

also Solis v. Laurelbrook Sanitarium & Sch., Inc., 642 F.3d 518, 526 n.2 (6th Cir. 

2011)  (“While  the  Court’s  recitation  of  the  facts  [in  Portland  Terminal] 

included those that resemble the Secretary’s six factors, the Court gave no 

indication  that  such  facts  must  be  present  in  future  cases  to  foreclose  an 

employment relationship.” (internal citation omitted)). 

         The approach we adopt also reflects a central feature of the modern 

internship—the  relationship  between  the  internship  and  the  intern’s 

formal  education.  The  purpose  of  a  bona‐fide  internship  is  to  integrate 

classroom  learning  with  practical  skill  development  in  a  real‐world 

setting,3  and,  unlike  the  brakemen  at  issue  in  Portland  Terminal,  all  of  the 

plaintiffs  were  enrolled  in  or  had  recently  completed  a  formal  course  of 

post‐secondary  education.  By  focusing  on  the  educational  aspects  of  the 

internship,  our  approach  better  reflects  the  role  of  internships  in  today’s 

economy  than  the  DOL  factors,  which  were  derived  from  a  68‐year  old 

Supreme Court decision that dealt with a single training course offered to 

prospective railroad brakemen. 

         In  sum,  we  agree  with  the  defendants  that  the  proper  question  is 

whether  the  intern  or  the  employer  is  the  primary  beneficiary  of  the 

relationship, and we propose the above list of non‐exhaustive factors to aid 

courts  in  answering  that  question.  The  district  court  limited  its  review  to 

   3     See,  e.g.,  NACE,  Position  Statement  (defining  the  internship  as  “form 
of  experiential  learning  that  integrates  knowledge  and  theory  learned  in 
the  classroom  with  practical  application  and  skills  development  in  a 
professional setting”). 
          17                                           Nos. 13‐4478‐cv, 13‐4481‐cv

the six factors in DOL’s Intern Fact Sheet. Therefore, we vacate the district 

court’s  order  granting  partial  summary  judgment  to  Glatt  and  Footman 

and remand for further proceedings. On remand, the district court may, in 

its discretion, permit the parties to submit additional evidence relevant to 

the  plaintiffs’  employment  status,  such  as  evidence  on  Glatt’s  and 

Footman’s  formal  education.  Of  course,  we  express  no  opinion  with 

respect to the outcome of any renewed motions for summary judgment the 

parties  might  make  based  on  the  primary  beneficiary  test  we  have  set 

forth. 

          II.   Antalik’s Motion to Certify the New York Class 

          We turn  now  to  the  defendants’  appeal of  the  district  court’s  order 

certifying  Antalik’s  proposed  class.  We  review  the  district  court’s  class 

certification ruling for abuse of discretion and the conclusions of law that 

informed  its  decision  to  grant  certification  de  novo.  See  Parker  v.  Time 

Warner Entmʹt Co., 331 F.3d 13, 18 (2d Cir. 2003). 

          Antalik moved to certify the following class: 

          All  individuals  who  had  unpaid  internships  between 
          September 28, 2005 and September 1, 2010 with one or more of 
          the  following  divisions  of  FEG  [Fox  Entertainment  Group]: 
          Fox Filmed Entertainment, Fox Group, Fox Networks Group, 
          and  Fox  Interactive  Media  (renamed  News  Corp.  Digital 
          Media). 
Pls.’ Mot. For Class Cert. 19, Doc. No. 104. 

          Antalik bore the burden of showing that her proposed class satisfied 

Rule 23’s requirements of: (1) numerosity; (2) commonality; (3) typicality; 
       18                                             Nos. 13‐4478‐cv, 13‐4481‐cv

and (4) adequacy of representation. See Fed. R. Civ. P. 23(a)(1‐4). Because 

Antalik moved to certify the class pursuant to Rule 23(b)(3), she was also 

required to show that “questions of law or fact common to class members 

predominate  over  any  questions  affecting  only  individual  members,  and 

that  a  class  action  is  superior  to  other  available  methods  for  fairly  and 

efficiently  adjudicating  the  controversy.”  See  Fed R.  Civ.  P. 23(b)(3).  “The 

predominance requirement is satisfied if resolution of some of the legal or 

factual  questions  that  qualify  each  class  member’s  case  as  a  genuine 

controversy  can  be  achieved  through  generalized  proof,  and  if  these 

particular  issues  are  more  substantial  than  the  issues  subject  only  to 

individualized proof.” In re U.S. Foodservice Inc. Pricing Litig., 729 F.3d 108, 

118 (2d Cir. 2013) (internal quotation marks omitted). 

       The  district  court  found  that  common  questions  pertaining  to 

liability could be answered by evidence tending to show that interns were 

recruited  to  help  with  busy  periods,  that  they  displaced  paid  employees, 

and  that  Fox  employees  overseeing  internships  did  not  believe  they 

complied  with  the  law.  Because  “common  questions  of  liability 

predominate  over  individual  calculations  of  damages,”  the  district  court 

concluded  that  Antalik  had  satisfied  her  burden  to  establish 

predominance. S.A. 33‐34. 

       On  appeal,  the  defendants  argue  the  district  court  erred  by 

concluding  that  Antalik  demonstrated  predominance  because  it 

misconstrued  our  standards  for  determining  when  common  questions 
         19                                            Nos. 13‐4478‐cv, 13‐4481‐cv

predominate  over  individual  ones.  We  agree  and  therefore  vacate  the 

district court’s order certifying Antalik’s class.4 

         Antalik points to evidence, relied on by the district court, suggesting 

that  the  defendants  sometimes  used  unpaid  interns  in  place  of  paid 

employees.  Such  evidence  is  relevant  but  not  sufficient  to  answer  the 

question of whether each intern was an employee entitled to compensation 

under  the  FLSA.  As  our  previous  discussion  of  the  proper  test  indicates, 

the  question  of  an  intern’s  employment  status  is  a  highly  individualized 

inquiry.  Antalik’s  common  evidence  will  not  help  to  answer  whether  a 

given  internship  was  tied  to  an  education  program,  whether  and  what 

type of training the intern received, whether the intern continued to work 

beyond  the  primary  period  of  learning,  or  the  many  other  questions  that 

are  relevant  to  each  class  member’s  case.  Moreover,  defendants’ 

undisputed evidence demonstrated that the various internship programs it 

offered  differed  substantially  across  the  many  departments  and  four  Fox 

divisions included in the proposed class. 

         In sum, even if Antalik established that Fox had a policy of replacing 

paid  employees  with  unpaid  interns,  it  would  not  necessarily  mean  that 

every Fox intern was likely to prevail on her claim that she was an FLSA 

employee under the primary beneficiary test, the most important issue in 


   4    In light of this disposition,  we need not consider defendants’ arguments 
related to commonality. See Myers v. Hertz Corp., 624 F.3d 537, 548 (2d Cir. 
2010). 
       20                                               Nos. 13‐4478‐cv, 13‐4481‐cv

each  case.  Thus,  assuming  some  questions  may  be  answered  with 

generalized  proof,  they  are  not  more  substantial  than  the  questions 

requiring individualized proof. See, e.g., Myers v. Hertz Corp., 624 F.3d 537, 

548  (2d  Cir.  2010)  (district  court  did  not  abuse  its  discretion  by  denying 

certification  of  a  class  of  store  managers  where  determination  of  whether 

managers  were  exempt  under  the  FLSA  would  be  resolved  only  “by 

examining  the  employees’  actual  job  characteristics  and  duties”);  In  re 

Wells Fargo Home Mortgage Overtime Pay Litig., 571 F.3d 953, 958‐59 (9th Cir. 

2009) (district court abused its discretion by certifying a class of mortgage 

consultants  because  employer’s  centralized  policy  of  exempting 

consultants  did  not  predominate  over  individual  variation  in  job 

responsibilities). 

       Because  the  most  important  question  in  this  litigation  cannot  be 

answered  with  generalized  proof,  we  vacate  the  district  court’s  order 

certifying  Antalik’s  proposed  class  and  remand  for  further  proceedings 

consistent with this opinion.5 

       III.   Antalik’s  Motion  to  Conditionally  Certify  the  Nationwide 
              FLSA Collective 

       Finally,  we  turn  to  the  defendants’  appeal  of  the  district  court’s 

order  conditionally  certifying  Antalik’s  proposed  nationwide  FLSA 


   5  Nevertheless, although the district court’s certification order was erroneous 
in light of the new legal standard we have announced today, we cannot foreclose 
the  possibility  that  a  renewed  motion  for  class  certification  might  succeed  on 
remand under our revised standard. 
       21                                                Nos. 13‐4478‐cv, 13‐4481‐cv

collective.  Like  the  district  court’s  certification  determination  pursuant  to 

Rule 23, we review its decision to conditionally certify an FLSA collective 

for abuse of discretion. See Myers, 624 F.3d at 554; Morgan v. Family Dollar 

Stores, Inc., 551 F.3d 1233, 1260 (11th Cir. 2008). 

       The FLSA permits employees to create a collective by opting‐in to a 

backpay  claim  brought  by  a  similarly  situated  employee.  29  U.S.C. 

§ 216(b).  The  unique  FLSA  collective  differs  from  a  Rule  23  class  because 

plaintiffs  become  members  of  the  collective  only  after  they  affirmatively 

consent  to  join  it.  See  Genesis  Healthcare  Corp.  v.  Symczyk,  133  S.  Ct.  1523, 

1530  (2013).  As  a  result,  unlike  a  Rule  23  class,  a  conditionally  certified 

FLSA collective does not acquire an independent legal status. Id. 

       In  Myers,  we  endorsed  a  two‐step  process  for  certifying  FLSA 

collective actions. At step one, the district court permits a notice to be sent 

to potential opt‐in plaintiffs if the named plaintiffs make a modest factual 

showing that they and others together were victims of a common policy or 

plan that violated the law. 624 F.2d at 555. At step two, with the benefit of 

additional factual development, the district court determines whether the 

collective  action  may  go  forward  by  determining  whether  the  opt‐in 

plaintiffs are in fact similarly situated to the named plaintiffs. Id. 

       Antalik  moved,  at  step  one,  to  conditionally  certify  the  following 

nationwide collective: 

       All  individuals  who  had  unpaid  internships  between 
       September 28, 2008 and September 1, 2010 with one or more of 
       the  following  divisions  of  FEG:  Fox  Filmed  Entertainment, 
       22                                                 Nos. 13‐4478‐cv, 13‐4481‐cv

       Fox  Group,  Fox  Networks  Group,  and  Fox  Interactive  Media 
       (renamed News Corp. Digital Media). 
Pls.’ Mot. For Class Cert. 28, Doc. No. 104. 

       After some discovery had been completed, the district court, relying 

primarily on its analysis of commonality with respect to Antalik’s Rule 23 

motion, authorized plaintiffs to send the opt‐in notice because Antalik put 

forth  generalized  proof  that  interns  were  victims  of  a  common  policy  to 

replace  paid  workers  with  unpaid  interns.  On  defendants’  motion  for 

reconsideration,  the  district  court  narrowed  the  opt‐in  notice  to  include 

only  those  individuals  who  held  unpaid  internships  between  January  18, 

2010,  and  September  1,  2010,  because  the  statute  of  limitations  precluded 

claims by earlier Fox interns. 

       We certified for immediate review the question of whether a higher 

standard, urged by defendants, applies to motions to conditionally certify 

an  FLSA  collective  made  after  discovery.  We  do  not  need  to  decide  that 

question,  however,  because  the  plaintiffs  in  Antalik’s  proposed  collective 

are not similarly situated even under the minimal pre‐discovery standard.6 

Under the primary beneficiary test we have set forth, courts must consider 

individual  aspects  of  the  intern’s  experience.  None  of  the  common  proof 

identified by Antalik, and relied on by the district court, will address these 

   6   “We  are  not  necessarily  limited  to  the  certified  issue,  as  we  have  the 
discretion  to  consider  any  aspect  of  the  order  from  which  the  appeal  is  taken.” 
J.S. ex rel. N.S. v. Attica Cent. Sch., 386 F.3d 107, 115 (2d Cir. 2004); accord Grayson 
v.  K  Mart  Corp.,  79  F.3d  1086,  1096  (11th  Cir.  1996)  (same  applied  to  order 
conditionally certifying a collective).  
       23                                              Nos. 13‐4478‐cv, 13‐4481‐cv

questions, and all of the issues with respect to the proposed class’s range 

of  experience  will  also  be  issues  for  the  proposed  collective.  If  anything, 

Antalik’s  proposed  collective  presents  an  even  wider  range  of  experience 

than  her  proposed  class  because  it  is  nationwide  in  scope,  rather  than 

limited to just New York interns. 

       Accordingly,  for  substantially  the  same  reasons  as  with  respect  to 

Antalik’s Rule 23 motion, we vacate the district court’s order conditionally 

certifying Antalik’s proposed nationwide collective action and remand for 

further proceedings.7 

                                  CONCLUSION 

       For the foregoing reasons, the district court’s orders are VACATED 

and  the  case  REMANDED  for  further  proceedings  consistent  with  this 

opinion. 




   7  Again,  we  do  not  foreclose  the  possibility  that  a  renewed  motion  for 
conditional  collective  certification  might  succeed  on  remand  under  the  revised 
standard. See supra n.5.